Exhibit 4.01 SUPPLEMENTAL INDENTURE NO. 11 FROM OKLAHOMA GAS AND ELECTRIC COMPANY TO UMB BANK, N.A. TRUSTEE DATED AS OF JUNE1, 2010 SUPPLEMENTAL TO INDENTURE DATED AS OF OCTOBER1, 1995 TABLE OF CONTENTS Page Parties 1 Recitals 1 ARTICLE ONE RELATION TO INDENTURE; DEFINITIONS Page Section 1.01 Integral Part of Indenture 3 Section 1.02 (a) Definitions 3 (b) References to Articles and Sections 3 (c) Terms Referring to this Supplemental Indenture 3 ARTICLE TWO 5.85% SENIOR NOTES, SERIES DUE JUNE1, 2040 Section 2.01 Designation and Principal Amount 3 Section 2.02 Stated Maturity Date 3 Section 2.03 Interest Payment Dates 3 Section 2.04 Office for Payment 3 Section 2.05 Redemption Provisions 4 Section 2.06 Authorized Denominations 5 Section 2.07 Occurrence of Release Date 5 Section 2.08 Reopening of Notes 5 Section 2.09
